Title: To Alexander Hamilton from Archibald Mercer, 6 April 1792
From: Mercer, Archibald
To: Hamilton, Alexander



Sir!
New Brunswick [New Jersey] April 6th: 1792.

The Directors of the Manufacturing Society held their quarterly meeting at this place on Tuesday last. All the Gentlemen from Jersey met, but none of the Directors from New York appearing, it was thought of the utmost importance, considering the advanced season of the Year, the confusion our affairs appeared to be in, and the necessity of restoring the public confidence that a full board should be obtained if possible and the situation of our funds investigated & known. We therefore sent to New York requesting some of the Gentlemen to come forward with every information in their Power. To this Mr: Walker replied “That in this critical moment when every hour brings its misfortunes and the property of every man at hazard none of them can possibly leave town; wishing us to adjourn to New York.” By way of accomodation and in order that the business of the Society may not be wholly neglected this board have adjourned to the 17th: Inst: to meet at Powles Hook. From the best information we can obtain there is no Money at Command nor are we wholly satisfied with the application of it, but for want of full information we can only give you this hint. Mr: Peirce called upon the board on Tuesday with a letter, which he said was from you. We did suppose it contained some communications for the inspection of this Board but it being directed to Mr: Low, we concluded to send it forward by Pearce, who has not since returned.
Mr: Hubbard we are informed by Mr. Flint, has resigned his appointment as Superintendant General, but in such a Manner as to preserve our confidence in him as a suitable Person for the appointment.
It is natural for us in the present situation of the business, to look up to you as the founder of the institution & from the communications we have received from you, we have no doubt but you have the good of the Society at Heart. Hitherto we have depended on our Governor for the necessary plans to be pursued and which he promised to lay before us, but as a great deal of time has been spent to little purpose, and the critical situation of his private affairs will and must prevent his attention to this business, we take the liberty of requesting in the Name of the Society that you will be kind enough to furnish us with your Idea’s and advice on the Subject and assist us in our operations as far as in your power.
At present we think it advisable to confine our attention to the Cotton branches alone, and have at this meeting dismissed several applications for other branches that have been kept in some measure in suspence. At our last meeting the Governor informed us that some steps had been taken by you, & himself, with regard to the procuring of Workmen from Europe, and that the probable expence would be about 20’000 Dollars. We take the liberty to inclose you the resolutions of the board on that Subject, and would be glad to know whether you have or can take any measures to accomplish that object—and whether you would recommend any other branch of Manufacture besides the Cotton, to be adopted. We are very apprehensive that from the delay that has taken place, the whole year will be lost with regard to the Printing of Callicoes, and a very great expence and to no purpose, as the fashions may totally Change, and the long-cloaths sent for, lay upon hand til next year.
Mr: Lowrey is appointed to wait on you with this letter, and to take in Charge your communications on the Subject. In behalf of the Society for establishing useful Manufactures, I am with perfect respect.   sir   Your most obedt:   and very hum: Servant
Archibald Mercer D.G.
Alexander Hamilton Esqr:Secretary of the Treasury
